             Case 8:19-bk-00171-CPM          Doc 4     Filed 01/09/19     Page 1 of 9



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
IN RE:

KAREN ADELE POLEJ                                    Case No.: 8:19-bk-00171

         Debtor
                            /

                                      CHAPTER 13 PLAN

A.       NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

 A limit on the amount of a secured claim based on a valuation which may Included         Not Included
 result in a partial payment or no payment at all to the secured creditor.
 See Sections C.5(d) and (e). A separate motion will be filed.                            #

 Avoidance of a judicial lien or nonpossessory, nonpurchase money Included                Not Included
 security interest under 11 U.S.C. § 522(f). A separate motion will be
 filed. See Section C.5(e).                                                               #

 Nonstandard provisions, set out in Section E.                              Included      Not Included

                                                                                          #

B.      MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
shall begin 30 days from petition filing/conversion date. Debtor shall make payments to the Trustee
for the period of 60 months. If the Trustee does not retain the full 10%, any portion not retained
will be disbursed to allowed claims receiving payments under the Plan and may cause an increased
distribution to the unsecured class of creditors.
$1,000.00       from month          1      through 60         .
$__________ from month __________ through __________.
$__________ from month __________ through __________.




     1
       All references to “debtor”include and refer to both debtors in a case filed jointly by two
individuals.

                                                 1
             Case 8:19-bk-00171-CPM          Doc 4    Filed 01/09/19     Page 2 of 9



C.     PROPOSED DISTRIBUTIONS.

       1.     ADMINISTRATIVE ATTORNEY’S FEES.

       Base Fee $3,000.00 Total Paid Prepetition $1,600.00 Balance Due $1,400.00

       MMM Fee $_________ Total Paid Prepetition $__________ Balance Due $________

       Estimated Monitoring Fee at $ ____ per Month.

       Attorney’s Fees Payable Through Plan at $100.00 Monthly (subject to adjustment).

       2.     DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

 Acct. No.                        Creditor                         Total Claim Amount




       3.     PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


 Last Four Digits of Acct. No.    Creditor                         Total Claim Amount




       4.       TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

       5.       SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured creditors
prior to confirmation, as soon as practicable, if the Plan provides for payment to the secured
creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a proof of
claim for the secured creditor under § 501(c), and no objection to the claim is pending. If Debtor’s
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be
deemed contractually paid on time.




                                                2
            Case 8:19-bk-00171-CPM         Doc 4     Filed 01/09/19     Page 3 of 9



     (a)    Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
     Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid
     Through the Plan. If the Plan provides for curing prepetition arrearages on a mortgage on
     Debtor’s principal residence, Debtor will pay, in addition to all other sums due under the
     proposed Plan, all regular monthly postpetition mortgage payments to the Trustee as part of
     the Plan. These mortgage payments, which may be adjusted up or down as provided for
     under the loan documents, are due beginning the first due date after the case is filed and
     continuing each month thereafter. The Trustee shall pay the postpetition mortgage payments
     for Debtor’s principal residence on the following mortgage claims:

Last Four      Creditor         Collateral         Regular        Gap              Arrears
Digits of                       Address            Monthly        Payment
Acct. No.                                          Payment




     (b)    Claims Secured by Other Real Property Which Debtor Intends to Retain -
     Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any, Paid
     Through the Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor
     will pay, in addition to all other sums due under the proposed Plan, all regular monthly
     postpetition mortgage payments to the Trustee as part of the Plan. These mortgage payments,
     which may be adjusted up or down as provided for under the loan documents, are due
     beginning the first due date after the case is filed and continuing each month thereafter. The
     Trustee shall pay the postpetition mortgage payments on the following mortgage claims:

Last Four      Creditor         Collateral         Regular        Gap              Arrears
Digits of                       Address            Monthly        Payment
Acct. No.                                          Payment




                                               3
            Case 8:19-bk-00171-CPM         Doc 4     Filed 01/09/19     Page 4 of 9



     (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage
     Modification. If Debtor obtains a modification of the mortgage, the modified payments shall
     be paid through the Plan. Pending the resolution of a mortgage modification request, Debtor
     shall make the following adequate protection payments to the Trustee: (1) for homestead
     property, the lesser of 31% of gross monthly income of Debtor and non-filing spouse, if any
     (after deducting homeowners association fees), or the normal monthly contractual mortgage
     payment; or (2) for non-homestead, income-producing property, 75% of the gross rental
     income generated from the property.

Last Four Digits     Creditor                     Collateral Address     Adequate
of Acct. No.                                                             Protection Payment




     (d)     Claims Secured by Real Property or Personal Property to Which Section 506
     Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does not
     apply to a claim secured solely by Debtor’s principal residence. A separate motion to
     determine secured status or to value the collateral must be filed. The secured portion of
     the claim, estimated below, shall be paid. Unless otherwise stated in Section E, the payment
     through the Plan does not include payments for escrowed property taxes or insurance.

Last Four     Creditor      Collateral     Claim        Value          Payment     Interest
Digits of                   Description/   Amount                      Through     Rate
Acct. No.                   Address                                    Plan




     (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
     § 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
     nonpossessory, nonpurchase money security interest because it impairs an exemption or
     under § 506 to determine secured status and to strip a lien.

Last Four Digits of Acct.       Creditor                         Collateral Description /
No.                                                              Address




                                              4
            Case 8:19-bk-00171-CPM         Doc 4     Filed 01/09/19     Page 5 of 9



      (f)     Claims Secured by Real Property and/or Personal Property to Which Section
      506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a).
      The claims listed below were either: (1) incurred within 910 days before the petition date
      and secured by a purchase money security interest in a motor vehicle acquired for the
      personal use of Debtor; or (2) incurred within one year of the petition date and secured by
      a purchase money security interest in any other thing of value. These claims will be paid in
      full under the Plan with interest at the rate stated below.

Last Four         Creditor      Collateral         Claim          Payment         Interest
Digits of                       Description/       Amount         Through         Rate
Acct. No.                       Address                           Plan




      (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through
      the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full
      under the Plan with interest at the rate stated below.

Last Four         Creditor      Collateral         Claim          Payment         Interest
Digits of                       Description/       Amount         Through         Rate
Acct. No.                       Address                           Plan




      (h)   Claims Secured by Personal Property – Maintaining Regular Payments and
      Curing Arrearage, if any, with All Payments in Plan.

Last Four           Creditor           Collateral           Regular            Arrearage
Digits of Acct.                        Description          Contractual
No.                                                         Payment




                                               5
          Case 8:19-bk-00171-CPM           Doc 4    Filed 01/09/19     Page 6 of 9



     (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being
     made via automatic debit/draft from Debtor’s depository account and are to continue to be
     paid directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft.
     The automatic stay is terminated in rem as to Debtor and in rem and in personam as to any
     codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is
     intended to terminate or abrogate Debtor’s state law contract rights.

Last Four Digits of Acct.       Creditor                         Property/Collateral
No.
                                TIAA Mortgage Company            5437 Colonial Oaks Blvd.
                                P.O. Box 2167                    Sarasota, FL 34232
                                Jacksonville, FL 32232
                                SunTrust Bank                    2012 Honda CRV
                                P.O. Box 791144
                                Baltimore, MD 21279-1144

     (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
     following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
     terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
     creditors upon the filing of this Plan.

Last Four Digits of Acct.       Creditor                         Collateral/Property
No.                                                              Description/Address
                                Bank of America                  2006 Gulf Stream Crescendo
                                P.O. Box 45224
                                Jacksonville, FL 32232-5224
                                City of Boise City               2006 Gulf Stream Crescendo
                                P.O. Box 500
                                Boise, ID 83701

     (k)    Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to
     make payments to the following secured creditors. The automatic stay is terminated in rem
     as to Debtor and in rem and in personam as to any codebtor with respect to these creditors
     upon the filing of this Plan. Debtor’s state law contract rights and defenses are neither
     terminated nor abrogated.

Last Four Digits of Acct.       Creditor                         Collateral
No.                                                              Description/Address




                                              6
           Case 8:19-bk-00171-CPM            Doc 4     Filed 01/09/19      Page 7 of 9



       6.       LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s
payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

      (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to be
      Paid and Arrearages Cured Through the Plan. Debtor assumes the following
      leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
      follows.

Last Four          Creditor/Lessor      Description of       Regular              Arrearage and
Digits of Acct.                         Leased               Contractual          Proposed Cure
No.                                     Property             Payment




      (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to be
      Paid Directly by Debtor. Debtor assumes the following lease/executory contract claims that
      are paid via automatic debit/draft from Debtor’s depository account and are to continue to
      be paid directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft.
      The automatic stay is terminated in rem as to Debtor and in rem and in personam as to any
      codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is
      intended to terminate or abrogate Debtor’s state law contract rights.

Last Four Digits of Acct.        Creditor/Lessor                    Property/Collateral
No.




      (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal
      Leased Property. Debtor rejects the following leases/executory contracts and will surrender
      the following leased real or personal property. The automatic stay is terminated in rem as
      to Debtor and in rem and in personam as to any codebtor as to these creditors and lessors
      upon the filing of this Plan.

Last Four Digits of Acct.        Creditor/Lessor                    Property/Collateral to be
No.                                                                 Surrendered



                                                 7
            Case 8:19-bk-00171-CPM            Doc 4     Filed 01/09/19      Page 8 of 9



        7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after payments
to the above referenced creditors or shall otherwise be paid under a subsequent Order Confirming
Plan. The estimated dividend to unsecured creditors shall be no less than $50,000.00.

D.     GENERAL PLAN PROVISIONS:

       1.      Secured creditors, whether or not dealt with under the Plan, shall retain the liens
               securing such claims.

       2.      Payments made to any creditor shall be based upon the amount set forth in the
               creditor’s proof of claim or other amount as allowed by an Order of the Bankruptcy
               Court.

       3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
               property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
               or dismissal of this case, unless the Court orders otherwise. Property of the estate

               (a)    X       shall not vest in Debtor until the earlier of Debtor’s discharge or
               dismissal of this case, unless the Court orders otherwise, or

               (b) _______ shall vest in Debtor upon confirmation of the Plan.

       4.      The amounts listed for claims in this Plan are based upon Debtor’s best estimate and
               belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered by
               the Court, the Trustee shall only pay creditors with filed and allowed proofs of claim.
               An allowed proof of claim will control, unless the Court orders otherwise.

       5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
               distributions. The actual distributions may vary. If the summary or spreadsheet
               conflicts with this Plan, the provisions of the Plan control prior to confirmation, after
               which time the Order Confirming Plan shall control.

       6.      Debtor shall timely file all tax returns and make all tax payments and deposits when
               due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
               Trustee with a statement to that effect.) For each tax return that becomes due after
               the case is filed, Debtor shall provide a complete copy of the tax return, including
               business returns if Debtor owns a business, together with all related W-2s and Form
               1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
               consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
               Trustee all tax refunds in addition to regular Plan payments. Debtor shall not instruct
               the Internal Revenue Service or other taxing




                                                  8
           Case 8:19-bk-00171-CPM         Doc 4    Filed 01/09/19     Page 9 of 9




              agency to apply a refund to the following year’s tax liability. Debtors shall not
              spend any tax refund without first having obtained the Trustee’s consent or
              Court approval.

E.     NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure
       3015(c). Note: Any nonstandard provisions of this Plan other than those set out in this
       section are deemed void and are stricken.
       ________________________________________________________________________
       ________________________________________________________________________
       ________________________________________________________________________

                                        CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

       SIGNATURES:

       Debtors

       /s/ Karen Adele Polej                              Date 11/29/2018
              Debtor

       /s/ Benjamin G. Martin                             Date 11/29/2018
           Attorney for Debtor




                                              9
